McQUADE, Justice
(concurring specially) .
I concur in the conclusion.
*381This case does not necessitate a determination of law as suggested by the majority opinion. The conclusion reached is decided by the finding of the Industrial Board. As required by art. 5, sec. 9 of the Idaho Constitution this Court must not disturb such finding. The facts in this case dictate the conclusion to be reached.
Casual employment as somewhat defined by the májority was established in Idaho in Flynn v. Carson, 42 Idaho 141, 243 P. 818 (1926) wherein this Court quoted from Holmen Creamery Asso. v. Industrial Commission, 167 Wis. 470, 167 N.W. 808, 809 (1918). It is to be noted that this quotation has been the definition for casual employment in Idaho regardless of paraphrasing of such definition in subsequent opinions.